300 S.W.2d 101 (1957)
George F. BROWN, Appellant,
v.
The STATE of Texas, Appellee.
No. 28963.
Court of Criminal Appeals of Texas.
April 3, 1957.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
Appellant has presented his personal affidavit wherein he states that he no longer desires to prosecute this appeal, and asks that the appeal be dismissed.
In connection with that request he seeks to have this court order that he be given credit upon his sentence for the time he has been confined in jail pending this appeal.
This court is without jurisdiction to entertain or to grant such request.
The appeal is dismissed.